815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donna MARIN, Defendant-Appellant.
No. 86-5623.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel on appeal from the district court's order denying appellant's motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's informal brief, the panel unanimously agrees that oral argument is unnecessary, Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant contends that her sentence is based upon erroneous information contained in the presentence investigation report.  Appellant, by counsel, brought this allegedly erroneous information to the attention of the district court at sentencing.  An objective reading of the sentencing transcript reveals that appellant's sentence was based upon the severity of appellant's offense and not on the disputed information.  Under these circumstances, the requirements of Rule 32, Federal Rules of Criminal Procedure, were met.   See United States v. LeBlanc, 762 F.2d 502 (6th Cir.), cert. denied, 106 S. Ct. 156 (1985).


3
Appellant does not specify any erroneous information which may have been contained in the presentence investigation report but was not brought to the district court's attention.  Appellant's right to dispute any such information was waived by her failure to complain at sentencing.   United States v. Hoye, 548 F.2d 1271 (6th Cir.1977) (per curiam ).  Appellant fails to provide any factual basis for the relief requested.   Pettigrew v. United States, 480 F.2d 681 (6th Cir.1973) (per curiam ).


4
Therefore, the judgment of the district court is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.